UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7393



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PLINIO ARIAS BAUTISTA; PEDRO RAFAEL RUIZ
MEJIO,

                                            Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-90-
259-MJG, CA-97-4135-MJG, CA-97-4136-MJG)


Submitted:   April 30, 1999                   Decided:   May 21, 1999


Before WIDENER and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Plinio Arias Bautista, Pedro Rafael Ruiz Mejio, Appellants Pro Se.
James G. Warwick, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Plinio Arias Bautista and Pedro Rafael Ruiz Mejio appeal the

district court’s orders denying their motions filed under 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998).     We have reviewed the

records and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   United States v. Bautista, Nos. CR-90-259-MJG; CA-97-4135-

MJG and CA-97-4136-MJG (D. Md. July 27, 1998).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “entered”
on July 23, 1998, the district court’s records show that it was
entered on the docket sheet on July 27, 1998. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. Wilson v. Murray,
806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2